Citation Nr: 1223721	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  


REPRESENTATION

Appellant  represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The record indicates that the Veteran served on active duty from August 1986 to December 1989.    

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In May 2011, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ).  In May 2012, the Veteran was advised that the VLJ who presided at the May 2011 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2011).  In May 2012, the Veteran notified the Board that she desired an additional hearing (a Travel Board hearing) before the Board.  

Accordingly, the case is REMANDED for the following action:

A Travel hearing before the Board should be scheduled for the Veteran at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

